The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 64 and 65 have incomplete status identifiers. New claims that are withdrawn should be marked as withdrawn to avoid confusion. Further, in claim 40, ‘m1’ was already changed.

Claims 40, 42-52, 54, 55, 60, 61, 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Stringaro 5162288, alone or taken with Capel article.
Stringaro teaches, especially in col. 2-3, a catalyst coated static mixer reactor. Low pressure drop is taught. It is taught to adjust the pore area for optimum gas flow. The heat transfer is attained by virtue of the composition of the mixers. While the exact parameters are not explicitly taught, they are obvious to optimize gas flow. As to the aspect ratio, a long reactor is obvious to provide multiple modules and heat exchangers. The catalyst arrangement is obvious to provide a large surface, noting that figures 1 and 3 show non-aligned holes and non-aligned paths. How the coating was made (claims 42, 43, 61) is of no moment. Claim 45 is obvious when suitable for the reaction, noting that claim 5 of Stringaro includes all metals. Claim 47 is obvious to provide a large surface area for the catalyst. Figure 3 shows claim 48. Claim 51 is obvious as a matter of scale. Claim 55 is obvious to control the reaction and reagent inputs. .
It is further noted that the Capel article teaches, especially on pg. 4584, a long reactor having an AM static mixer. Using it and the reactor described is an obvious expedient to provide good gas flow to a chemical reactor. As to claims 67-68, having a long thin mixer inside a long thin reactor is obvious to maximize contact of the agents being mixed with a device that can fit in the reactor. Note also the pictures provided in the references. Stringaro column 3 teaches putting the inserts atop each other, rendering the modularity features unpatentable.

Claims 40, 42-52, 54, 55, 60, 61, 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkovich et al. 20070017633 alone or taken with Capel article.Tonkovich teaches, especially on pg. 4-6, 17, 18 and the figures (note the similarity of fig. 2e to the present drawings), a micro-reactor having a catalytic static mixer. Comments above apply; since the elements appear to have essentially the same .
It is further noted that the Capel article teaches, especially on pg. 4584, a long reactor having an AM static mixer. Using it and the reactor described is an obvious expedient to provide good gas flow to a micro-reactor. Comments above with respect to claims 67-68 are incorporated herein. Tonkovich figure 13 shows an insert and paragraph 375 implies a modular plug-in unit. The manner in which it was made does not impart patentability thereto.

Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive.
The previous comments are incorporated herein. The references depict the claimed materials, even though they are not described in the claimed manner. Therefore, they have the same (or patentably indistinct) flow characteristics. The implied unexpected results (heat tone and pressure drop) have not been established. The claimed apertures are depicted in the references cited. The added claim language argued has been address in the rejections themselves.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/STUART L HENDRICKSON/
Primary Examiner, Art Unit 1736